PER CURIAM.
Francis Akinro, a Maryland inmate, appeals the district court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.2001) complaint under 28 U.S.C.A. § 1915A (West Supp.2000). We have reviewed the record and the district court’s opinion and find that this appeal is frivolous. Accordingly, we affirm based on the reasoning of the district court. See Akinro v. Maher, No. CA-02-555-CCB (D.Md. Mar. 4, 2002). We deny Akinro’s motion for default judgment. We also deny Akinro’s motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.